            Case 2:21-cv-00351-AC Document 5 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       ROBERT JOSEPH MAHER,                              No. 2:21-cv-0351 AC P
11                         Plaintiff,
12             v.                                          ORDER
13       SACRMENTO COUNTY
         CORRECTIONAL HEALTH SERVICES,
14
                           Defendant.
15

16

17            Plaintiff, a federal pretrial detainee1 proceeding pro se, has filed a civil rights action

18   pursuant to 42 U.S.C. § 1983 together with a request for leave to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915. ECF Nos. 1, 2. Plaintiff has not, however, filed his application for

20   leave to proceed in forma pauperis on the form used by this district. See ECF No. 2.

21   Accordingly, plaintiff’s application will be stricken, and plaintiff will be provided the opportunity

22   to submit the application on the appropriate form. Plaintiff is cautioned that he must also provide

23   a certified copy of his inmate trust account statement for the six-month period immediately

24   preceding the filing of his complaint.

25   ////

26   ////

27

28   1
         Plaintiff is currently housed at the Sacramento County Main Jail. See ECF No. 1 at 1.
                                                         1
         Case 2:21-cv-00351-AC Document 5 Filed 03/10/21 Page 2 of 2


 1          In accordance with the above, IT IS HEREBY ORDERED that:
 2          1. The Clerk of Court shall send plaintiff a new Application to Proceed In Forma
 3   Pauperis By A Prisoner;
 4          2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is STRICKEN
 5   without prejudice and pursuant to leave to file an in forma pauperis application on this court’s
 6   form, and
 7          3. Within thirty days of the date of this order, plaintiff shall file the completed in forma
 8   pauperis application along with a certified copy of his prisoner trust fund account statement.
 9          Plaintiff is warned that failure to comply with this order will result in a recommendation
10   that this action be dismissed.
11   DATED: March 10, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
